Exhibit 10.42

LOGO [g42948exa_header.jpg]

SELECTICA, INC.

MASTER SOFTWARE LICENSE AGREEMENT

-COVER PAGE-

 

CONTACT INFORMATION

   EFFECTIVE DATE: February 13, 2009   Licensee: CA, Inc.    AP Contact: ***  
Address: ***    Address: ***   Address:    Address:   Contact: ***    Email:  
Email: ***    Phone:   Phone: ***    Fax:      P.O. Number:

 

SELECTICA INFORMATION

     Acct. Exec:   

***

   AR Contact: ***   Address:   

***

   Address: ***   Address:   

***

   Address: ***   Email:   

***

   Email: ***   Tel:   

***

   Tel: ***   Fax:   

***

   Fax: ***

ORDER INFORMATION

a. Software: Selectica Contract Lifecycle Management (CLM) version 3.3.1,
including third party software, if any required for specified current
functionality.

b. License Type: ***

c. License Term: ***

d. Scope of Use: ***

e. Number and Type of Users: ***

f. Initial Maintenance Period: ***

PRICING

***

Maintenance & Support fees: ***

User License(s): ***

Term Licenses: ***

Total Amount: ***

 

***CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

Selectica Confidential    1    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

LOGO [g42948exa_pg002.jpg]      CA, Inc.

 

By (Name):  

/s/ Richard Heaps

     By (Name):  

/s/ Marc W. Pepe

Name Printed:  

Richard Heaps

     Name Printed:  

Marc W. Pepe

Title:  

CFO

     Title:  

Director

Date:  

2/12/09

     Date:  

2/13/09

 

Selectica Confidential    2    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

SELECTICA, INC.

MASTER SOFTWARE LICENSE AGREEMENT

As of the Effective Date stated on the Cover Page, this Agreement is made and
entered into by and between Selectica, Inc., a Delaware Corporation with offices
at 1740 Technology Drive Suite 450, San Jose, CA 95110 (“SELECTICA”), and CA,
Inc., a Delaware corporation with offices at One CA Plaza, Islandia, NY 11749
(“CUSTOMER”). The Cover Page is attached and incorporated by reference hereto.
SELECTICA and CUSTOMER hereby agree as follows:

 

1. DEFINITIONS

Whenever used in this Agreement, the following terms will have the following
specified meanings:

 

  1.1 “Affiliated Company” means, as of the date of this agreement, any entities
for which CUSTOMER holds greater than a fifty percent (50%) interest (or, by
force of law or contract, CUSTOMER is obligated to maintain board control
thereof). The term “Affiliated Company” shall mean any additional companies in
which CA may acquire or come to hold a fifty percent (50%) interest (or, by
force of law or contract, Customer is obligated to maintain board control
thereof) provided that the number of total employees of CUSTOMER does not
increase by more than fifty percent (50%) from the date of this agreement. Such
determination shall be made annually under good faith discussions between the
companies and any adjustment to license and/or maintenance fees shall be
mutually agreed.

 

  1.2 “Authorized End Users” means CUSTOMER’s employees and independent
contractors.

 

  1.3 “Confidential Information” of a party shall mean any information disclosed
by that party (the “Discloser”) to the other party (the “Recipient”) which is
marked “confidential,” or “proprietary”, or if disclosed orally, is designated
as confidential or proprietary at the time of disclosure, or which should
otherwise reasonably be understood by Recipient to be confidential or
proprietary to Discloser, including, but not limited to, the non-public terms
and conditions of this Agreement and/or the technology and business of the
Discloser.

 

  1.4 “Documentation” means SELECTICA’s current user manuals, operating
instructions and installation guides generally provided with the Software to end
users. The term Documentation also includes: SELECTICA’s responses to Customer’s
RFP (including but not limited to, sales brochures marketing materials, any and
all responses to CUSTOMER inquiries and requests for clarification, and Software
features currently implemented through commercially available third party
software (currently only PDF to WORD and WORD to PDF conversion) and provided by
SELECTICA) and training materials.

 

  1.5 “Software” means the executable object code for the Selectica and, if
applicable, third party software described on the Cover Page attached hereto.

 

2 SOFTWARE DELIVERY, ACCEPTANCE AND LICENSE

 

  2.1 Deliverables. Upon execution of this Agreement, SELECTICA shall make
available and deliver to CUSTOMER one reproducible master copy of the Software
licensed hereunder to CUSTOMER, in object code form, and one copy of the
Documentation, and such other copies as the CUSTOMER may reasonably request.
Such availability and delivery, on both a designated server or other internet
site shall be considered fulfillment of SELECTICA’s delivery obligations
hereunder.

 

  2.2 Acceptance of Software. CUSTOMER’s obligation with respect to Software
acceptance is set forth in the terms of the Master Services Agreement and
Statement of Work #001 to be executed between CUSTOMER and SELECTICA
(hereinafter “Acceptance”). Specifically, Acceptance will be deemed to have
occurred when CUSTOMER, in its sole discretion, accepts the Proof of Concept
(“POC”) phase as provided in the Statement of Work #001, unless extended by
express mutual written agreement.

 

  2.3 Grant. Subject to the terms of this Agreement and payment of all fees,
SELECTICA hereby grants CUSTOMER, its Affiliated Companies and Authorized End
Users a nonexclusive, world-wide, nontransferable, license (the form of which is
described on the Cover Page and further subject to Section 2.4 below) to:

 

  2.1.1 Install and use the Software for its internal use subject to the rights
and restrictions set forth on the Cover Page.

 

  2.1.2 Reproduce the Documentation and/or incorporate all or any portion of the
Documentation in training materials prepared by CUSTOMER, in each case solely
for the use of CUSTOMER, its Affiliated Companies and Authorized End Users and
provided that the copyright notices and other proprietary rights legends of
SELECTICA are included on each copy of the Documentation and such materials.

 

Selectica Confidential    3    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

  2.1.3 Reproduce and make a reasonable number of copies of the Software for
disaster recovery, archival and backup purposes.

 

  2.1.4 CUSTOMER may, at no additional cost, transfer the Software to new
hardware, site or location owned or leased by CUSTOMER.

 

  2.1.5 CUSTOMER may configure, modify, change, enhance and/or reproduce the
Software or Documentation. However, SELECTICA shall retain all rights, title and
interest in and to all intellectual property relating to the Software and any
modifications, enhancements and derivatives thereto, exclusive of CUSTOMER
Confidential Information.

 

  2.4 Restrictions. CUSTOMER, its Affiliated Companies and Authorized End Users
shall not:

 

  (a) reverse engineer, disassemble or decompose the Software, except to the
extent that such acts may not be prohibited under applicable law;

 

  (b) remove, obscure, or alter any notice of patent, copyright, trade secret,
trademark, or other proprietary rights notices present on any Software
Documentation;

 

  (c) sublicense, sell, lend, rent, lease, or otherwise transfer all or any
portion of the Software or the Documentation to any third party except as may be
permitted in Section 9.4 hereof;

 

  (d)

use the Software or the Documentation to provide services to third parties, or
otherwise use the same on a “service business” basis provided however, CUSTOMER,
Affiliated Companies and Authorized End Users shall have the right to allow 3rd
party customers and other authorized parties to access the Software as part of
its normal course of business; and

 

  (e) use the Software, or allow the transfer, transmission, export, or
re-export of the Software or any portion thereof in violation of any United
States export laws including without limitation the United States Bureau of
Industry and Security’s Export Administration Regulations and the regulations of
any other United States government agency.

 

  2.5 Proprietary Rights. The Software and Documentation contains valuable
patent, copyright, trade secret, trademark and other proprietary rights of
SELECTICA. Except for the license granted under Section 2.3, SELECTICA reserves
all rights to the Software and Documentation. No title to or ownership of any
Software or Documentation or proprietary rights related to the Software or
Documentation is transferred to CUSTOMER under this Agreement.

 

  2.6 Protection Against Unauthorized Use. CUSTOMER shall promptly notify
SELECTICA of any unauthorized use of the Software or Documentation which comes
to CUSTOMER’s attention, without a duty to investigate. In the event of any
unauthorized use by any of CUSTOMER or its Affiliated Companies and Authorized
End Users, employees, agents or representatives, CUSTOMER shall use reasonable
efforts to terminate such unauthorized use and to retrieve any copy of the
Software or Documentation in the possession or control of the person or entity
engaging in such unauthorized use. SELECTICA may, at its option and expense,
participate in any such proceeding and, in such an event, CUSTOMER shall provide
such authority, information and assistance related to such proceeding as
SELECTICA may reasonably request

 

  2.7 Records. CUSTOMER shall use commercially reasonable efforts to cause each
copy it makes of all or any portion of the Software or the Documentation to have
the notice of copyright or other proprietary rights legends appearing in or on
the Software or the Documentation delivered to CUSTOMER by SELECTICA. CUSTOMER
shall keep accurate records of the reproduction and location of each copy; and
upon the reasonable request of SELECTICA, but no more than annually, shall
provide SELECTICA with copies of such records for the purpose of auditing and
verifying CUSTOMER’s compliance with this Agreement.

 

3 COMPENSATION

 

  3.1 License and Other Fees. CUSTOMER will pay SELECTICA the Software License
Fee and other fees specified on the Cover Page in accordance with the provisions
of this Agreement.

 

  3.2

Payment. Subject to the provisions of this Agreement, fees, charges and other
sums payable to SELECTICA under this Agreement will be due and payable net sixty
(60) days after receipt of invoice. SELECTICA shall issue an invoice only upon
Acceptance of the Software by CUSTOMER and CUSTOMER shall only be obligated to
pay on Acceptance. All monetary amounts are specified and shall be paid in the
lawful currency of the United States of America. CUSTOMER shall pay all amounts
due under this Agreement to SELECTICA at the address set forth

 

Selectica Confidential    4    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

 

herein. All fees, charges and other sums payable to SELECTICA under this
Agreement do not include any sales, use, excise or other applicable taxes,
tariffs or duties (excluding any applicable federal and state taxes based on
SELECTICA’s net income), payment of which shall be the sole responsibility of
CUSTOMER.

 

4 TERM AND TERMINATION

 

  4.1 Term. The term of this Agreement shall commence on the Effective Date and
shall end upon the termination of this Agreement pursuant to Section 4.2.

 

  4.2 Termination.

 

  4.2.1 CUSTOMER may terminate this Agreement, in whole or in part, at any time,
for any reason, without penalty or if SELECTICA materially defaults in the
performance of or compliance with its obligations of this Agreement, and such
default has not been remedied or cured within sixty (60) days after CUSTOMER
gives SELECTICA written notice specifying the default.

 

  4.2.2 SELECTICA may terminate this Agreement only if CUSTOMER materially
defaults in the performance of or compliance with its obligations under Sections
2.3 (a) and (b), 2.4 or 2.5 of this Agreement, or fails to issue payment when
due, and such default has not been remedied or cured within sixty (60) days
after SELECTICA gives CUSTOMER written notice specifying the default.
Termination is not an exclusive remedy and all other remedies will be available
whether or not termination occurs.

 

  4.3 Post Termination.

Upon termination of this Agreement by CUSTOMER as a result of SELECTICA’s
uncured breach, the licenses granted under Section 2 will terminate and CUSTOMER
shall promptly cease all use of the Software and Documentation and destroy or
return to SELECTICA all copies of the Software and Documentation then in
CUSTOMER’s possession or control and CUSTOMER shall be entitled to a full refund
of all license and maintenance fees paid., with licenses prorated over a 5-year
period and maintenance fees limited to any prepaid amounts.

Upon termination of this Agreement by CUSTOMER for convenience after Acceptance
of the Software, the licenses granted under Section 2 will terminate and
CUSTOMER shall promptly cease all use of the Software and Documentation and
destroy or return to SELECTICA all copies of the Software and Documentation then
in CUSTOMER’s possession or control. In the event of a termination of the
software licenses for convenience, CUSTOMER shall not be entitled to a refund of
a license fees and CUSTOMER remains obligated for any license fees due. In the
event of termination of Maintenance and Support for convenience or upon
assignment to a competitor, CUSTOMER shall be entitled to a pro-rata refund of
all maintenance fees paid based on a straight line five (5) year depreciation
schedule.

Upon termination of this Agreement by CUSTOMER for convenience before Acceptance
of the Software, the licenses granted under Section 2 will terminate and
CUSTOMER shall promptly cease all use of the Software and Documentation and
destroy (and in writing certify such destruction) or return to SELECTICA all
copies of the Software and Documentation then in CUSTOMER’s possession or
control and CUSTOMER shall not be liable for any license and/or maintenance fees
due.

Upon termination of this Agreement by SELECTICA as a result of CUSTOMER’s
uncured breach of Sections 2.3, 2.4 or 2.5, the licenses granted under Section 2
will terminate and CUSTOMER shall promptly cease all use of the Software and
Documentation and destroy (and in writing certify such destruction) or return to
SELECTICA all copies of the Software and Documentation then in CUSTOMER’s
possession or control and CUSTOMER shall not be entitled to a refund of license
fees paid. However, CUSTOMER shall receive a pro-rata refund of prepaid, if any,
maintenance fees based on a straight line five (5) year depreciation schedule.

 

  4.4 Survival. Upon expiration or termination of the Agreement, the rights and
obligations of the parties which by their context, intent and meaning would
reasonably be expected to survive the termination or expiration of the Agreement
or any part thereof will so survive.

 

5 CONFIDENTIALITY

 

  5.1

Obligations. Recipient shall: (i) not use Discloser’s Confidential Information
except for the express purposes of this Agreement; (ii) hold Discloser’s
Confidential Information in strictest confidence and shall not disclose
Discloser’s Confidential Information to others, except for its employees or
agents who require Discloser’s Confidential Information in order to carry out
the Recipient’s obligations under this Agreement and who are subject to binding
obligations of confidentiality and restricted use at least as protective as
those of this

 

Selectica Confidential    5    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

 

Agreement; (iii) protect the confidentiality of Discloser’s Confidential
Information using at least the same level of efforts and measures used to
protect its own confidential information of like importance, and at least
commercially reasonable efforts and measures, including without limitation
limiting access to Discloser’s Confidential Information commensurate with the
express purposes of this Agreement; and (iv) notify Discloser as promptly as
practicable of any unauthorized use or disclosure of Discloser’s Confidential
Information by Recipient, its employees or agents of which Recipient becomes
aware.

The Recipient may disclose Confidential Information in connection with a
judicial or administrative proceedings to the extent such disclosure is required
under law or a court order, provided that the Discloser shall be given prompt
written notice of such proceeding. In addition to any other remedies, the
Discloser shall be entitled to seek equitable relief without posting of any
bond. Each party’s personnel shall be free to use ideas, concepts, know-how,
processes, inventions and techniques acquired in conjunction with this Agreement
provided such use does not infringe the other party’s patents or copyrights.

 

  5.2 Exceptions. The obligations of this Section 5 shall not apply to any
Discloser’s Confidential Information that: (i) Recipient knew prior to learning
it under this Agreement, as demonstrated by written records predating the date
it was learned under this Agreement; (ii) is now, or becomes in the future,
publicly available information other than by an act or omission of Recipient;
(iii) a third party discloses to Recipient, without any confidentiality
obligations and without any breach of any direct or indirect obligation of
confidentiality to Discloser, as shown by Recipient’s written records
contemporaneous with such third party disclosure; or (iv) Recipient
independently develops without use of or reference to Discloser’s Confidential
Information, as demonstrated by Recipient’s independent written records
contemporaneous with such development.

 

  5.3 Trademarks. Except as otherwise set forth in this Agreement, neither party
grants the other party any rights to use its trademarks, service marks, or other
proprietary symbols or designations.

 

  5.4 Nondisclosure of Agreement. Each party (including subcontractors) shall
not disclose the terms of this Agreement or the ongoing business relationship
initiated by this Agreement except as required by law or governmental regulation
without the other parties prior written consent, except that each party may
disclose the terms of this Agreement on a confidential basis to each parties
accountants, attorneys, parent organizations and financial advisors and lenders.

 

  5.5 Reference Account. Upon express prior written approval by CUSTOMER,
SELECTICA may identify CUSTOMER as a user of the Software and may use CUSTOMER’s
logo in marketing activities and press releases, subject to SELECTICA’s
compliance with CUSTOMER’s published logo guidelines. CUSTOMER will cooperate
with SELECTICA in furnishing non-confidential information about CUSTOMER’s
software use for informational and promotional use by SELECTICA.

 

6 WARRANTIES AND REMEDIES

 

  6.1 Warranty: Upon Acceptance of the Software by CUSTOMER, SELECTICA
represents and warrants to CUSTOMER that when operated in accordance with the
Documentation provided by SELECTICA, the Software, including any Updates,
Upgrades and/or Major Releases provided to and used by CUSTOMER, will perform in
accordance with the functional specifications set forth in the Documentation for
period that CUSTOMER is on active Maintenance and Support for the Software. The
warranties herein shall commence after the successful implementation and
Acceptance of the Software by CUSTOMER. If the Software fails to comply with the
warranty set forth in this Section, CUSTOMER may, at its sole discretion,
require SELECTICA to: (i) use reasonable commercial efforts to correct the
noncompliance; (ii) replace the Software with a version that complies and
performs in accordance with the Acceptance criteria, or; (iii) terminate the
license and provide a full refund all of the license and maintenance fees paid
by CUSTOMER for such Software in full satisfaction of CUSTOMER’s claims relating
to such Warranty noncompliance upon CUSTOMER’s return or certification of
destruction of the Software.

 

  6.2 Exclusive Remedy: ANY LIABILITY OF SELECTICA WITH RESPECT TO THE
PERFORMANCE OF THE SOFTWARE UNDER ANY WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER THEORY WILL BE LIMITED TO THE REPAIR, REPLACEMENT OR A REFUND OF THE
LICENSE AND MAINTENANCE FEE.

 

  6.3 SELECTICA warrants that it has the right, power and authority to enter
into this Licence Agreement and that it has full title and authority to provide
the licences granted herein to the CUSTOMER to use the Software as contemplated
by this Licence Agreement.

 

  6.4 SELECTICA warrants that the Software will not contain any viruses, worms,
trojan horses or similar (together (“Viruses”) or malicious code of any sort. If
at any time the Software is found to contain any such Viruses or malicious Code
caused through proper use of the Software, SELECTICA will use best efforts to
promptly remove the Virus or malicious code and restore the CUSTOMER systems to
operational readiness.

 

Selectica Confidential    6    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

7 INDEMNIFICATION

 

  7.1 SELECTICA agrees to hold CUSTOMER, its Affiliated Companies and Authorized
End Users harmless from liability to third parties resulting from infringement
of any patent, copyright or trade secret by the Software as used within the
scope of this Agreement, and to pay all direct damages and costs, including
reasonable legal fees, which may be assessed against CUSTOMER, its Affiliated
Companies and Authorized End Users under any such claim or action. SELECTICA
shall be released from the foregoing obligation unless CUSTOMER provides
SELECTICA with (i) written notice within a reasonable time of the date CUSTOMER
first becomes aware of such a claim or action, or possibility thereof; (ii) sole
control and authority over the defense or settlement thereof; and (iii) at
SELECTICA’s cost and expense, information and assistance to assist with
settlement and/or defense of any such claim or action. Without limiting the
foregoing, if a final injunction is, or SELECTICA believes, in its sole
discretion, is likely to be, entered prohibiting the use of the Software by
CUSTOMER as contemplated herein, SELECTICA will, at its sole option and expense,
either (a) procure for CUSTOMER the right to use the infringing Software as
provided herein or (b) replace the infringing Software with non-infringing,
functionally equivalent products, or (c) suitably modify the infringing Software
so that it is not infringing; or (d) terminate the license, accept return of the
infringing Software and refund to CUSTOMER all of the license and maintenance
fees paid therefore. Except as specified above, SELECTICA will not be liable for
any costs or expenses incurred without its prior written authorization.
Notwithstanding the foregoing, SELECTICA assumes no liability for infringement
claims with respect to Software (i) not supplied by SELECTICA, (ii) made solely
in accordance to CUSTOMER’s specifications pursuant to a custom code statement
of work, (iii) that contains a modification not approved or otherwise required
to support the Software, (iv) combined with other products, processes or
materials not provided or approved by SELECTICA where the alleged infringement
relates to such combination, (v) where CUSTOMER continues allegedly infringing
activity after being notified thereof or after being informed of modifications
that would have avoided the alleged infringement, where such modifications are
provided by SELECTICA at no additional expense,or (vi) where CUSTOMER’s use of
the Software is not strictly in accordance with this Agreement. THE FOREGOING
PROVISIONS OF THIS SECTION 7 STATE THE ENTIRE LIABILITY AND OBLIGATIONS OF
SELECTICA AND THE EXCLUSIVE REMEDY OF CUSTOMER, WITH RESPECT TO ANY ACTUAL OR
ALLEGED INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADE SECRET, TRADEMARK OR OTHER
INTELLECTUAL PROPERTY RIGHT BY THE SOFTWARE.

 

  7.2 Each party shall indemnify the other against all damages, fees, fines,
judgments, costs and expenses incurred as a result of a third party action
alleging a bodily injury or death which arises from the Software hereunder,
provided that such liabilities are the proximate result of gross negligence or
intentional tortuous conduct on the part of the indemnifying party.

 

8 DISCLAIMER OF WARRANTIES AND LIMITATION OF LIABILITY

 

  8.1 Disclaimer of Warranties. EXCEPT AS SET FORTH IN SECTION 6, SELECTICA
MAKES NO WARRANTIES WHETHER EXPRESS, IMPLIED OR STATUTORY REGARDING OR RELATING
TO THE SOFTWARE OR THE DOCUMENTATION OR ANY MATERIALS OR SERVICES FURNISHED OR
PROVIDED TO CUSTOMER UNDER THIS AGREEMENT. SELECTICA SPECIFICALLY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, WITH
RESPECT TO THE SOFTWARE, DOCUMENTATION AND ANY OTHER MATERIALS AND SERVICES
PROVIDED BY SELECTICA HEREUNDER, AND WITH RESPECT TO THE USE OF THE FOREGOING.
THE SOFTWARE IS NOT DESIGNED OR LICENSED FOR USE IN HAZARDOUS ENVIRONMENTS
REQUIRING FAIL-SAFE CONTROLS, INCLUDING WITHOUT LIMITATION OPERATION OF NUCLEAR
FACILITIES, AIRCRAFT NAVIGATION OR COMMUNICATION SYSTEMS, AIR TRAFFIC CONTROL,
AND LIFE SUPPORT OR WEAPONS SYSTEMS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELECTICA SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF
FITNESS FOR SUCH PURPOSES. FURTHER, SELECTICA DOES NOT WARRANT RESULTS OF USE OR
THAT THE SOFTWARE IS BUG FREE OR THAT CUSTOMER’S USE WILL BE UNINTERRUPTED.

 

  8.2 Limitation of Liability. EXCEPT FOR DEATH OR PERSONAL INJURY CAUSED BY THE
NEGLIGENCE OR WILLFUL CONDUCT OF EITHER PARTY, BREACH OF SECTION 5 OR CLAIMS FOR
INFRINGEMENT UNDER SECTION 7, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY
LOSS OF PROFITS, LOSS OF USE, BUSINESS INTERRUPTION, LOSS OF DATA, COST TO
RECOVER, OR FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND IN CONNECTION WITH OR ARISING OUT OF THE FURNISHING, PERFORMANCE OR USE
OF THE SOFTWARE, DOCUMENTATION OR ANY MATERIALS OR SERVICES PERFORMED HEREUNDER,
WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT, INCLUDING
NEGLIGENCE, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
SELECTICA’S LIABILITY UNDER THIS AGREEMENT FOR DAMAGES WILL NOT, IN ANY EVENT,
EXCEED THREE TIMES THE AMOUNTS PAID AND/OR PAYABLE BY CUSTOMER TO SELECTICA
UNDER THIS AGREEMENT FOR THE ITEMS GIVING RISE TO SUCH LIABILITY.

 

Selectica Confidential    7    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

9 MISCELLANEOUS

 

  9.1 Notices. Any notice or other communication under this Agreement given by
either party to the other will be deemed to be properly given if given in
writing and delivered in person, electronically or facsimile, if acknowledged
received by return electronic communication or facsimile or followed within one
day by a delivered or mailed copy of such notice, or if mailed, properly
addressed and stamped with the required postage, to the intended recipient at
its address specified in this Agreement. Either party may from time to time
change its address for notices under this Section by giving the other party
notice of the change in accordance with this Section 9.3.

 

  9.2 Assignment. Neither party may assign this Agreement or any of its rights
or obligations under this Agreement without the prior written consent of the
other party, which will not be unreasonably refused. However, either party may
assign all, but not part, of this Agreement and the Software and Documentation
then in its possession or control to the surviving entity in a merger,
consolidation or other similar corporate reorganization in which it participates
or to the purchaser of all or substantially all of its assets. Notwithstanding
the preceding sentence, Vendor may only assign this Agreement to an entity who
acquires all of the assets of Vendor provided that such entity is not a CUSTOMER
competitor or an entity with which CUSTOMER has been in litigation in the five
(5) years prior to such assignment. A “CUSTOMER competitor” means an entity
which a reasonable person experienced in the software industry would understand
to compete with CUSTOMER. Upon acquisition of SELECTICA by a CUSTOMER
competitor, CUSTOMER shall have the right to terminate Maintenance and Support
pursuant to Section 4.3 above. CUSTOMER shall have the unrestricted right to
assign in whole or in part its rights and obligations under this Agreement
Subject to the foregoing, this Agreement is binding upon, inures to the benefit
of and is enforceable by the parties and their respective successors and
assigns.

 

  9.3 Entire Agreement. This Agreement, along with the Cover Page and any
schedules thereto, constitutes the entire agreement, and supersedes any and all
prior agreements, between SELECTICA and CUSTOMER relating to the Software,
Documentation, and other items subject to this Agreement. No amendment of this
Agreement will be valid unless set forth in a written instrument signed by both
parties. In the event that any provision of this Agreement is found invalid or
unenforceable, it will be enforced to the extent permissible and the remainder
of this Agreement will remain in full force and effect. No term or condition
contained in CUSTOMER’s purchase order or similar document will apply unless
specifically agreed to by SELECTICA in writing, even if SELECTICA has accepted
the order set forth in such purchase order, and all such terms or conditions are
otherwise hereby expressly rejected by SELECTICA.

 

  9.4 Governing Law and Dispute Resolution. The rights and obligations of the
parties under this Agreement shall be governed by and construed under the laws
of the State of New York. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall first be subject to good faith
negotiation by the parties within sixty (60) days after notice of such
controversy or claim is provided to the other party. The parties agree that any
action arising under or relating to this Agreement shall lie within the
exclusive jurisdiction of the State and Federal Courts located in the Eastern
District of New York. The United Nations Convention on Contracts for the
International Sale of Goods will not apply to the Agreement. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM RELATING TO THIS AGREEMENT.

 

  9.5 Equitable Relief. Each party acknowledges that its failure to comply with
the provisions of this Agreement may result in irreparable harm to the other for
which a remedy at law would be inadequate. In the event of the breach or
threatened breach of this Agreement by a party, the other party shall in
addition to monetary damages, be entitled to seek equitable relief in the form
of specific performance and/or an injunction for any such actual or threatened
breach.

 

  9.6 Force Majeure. Neither party will be liable for, or be considered to be in
breach of or default under this Agreement, other than monetary obligations, as a
result of any cause or condition beyond such party’s reasonable control
including without limitation, acts of God, war, riot, strike, labor disturbance,
terrorist act, fire, explosion, flood, IT failures outside of the control of
either party, such as internet failures or communication system failures, or
shortage or failure of suppliers.

 

  9.7 Source Code Escrow. SELECTICA agrees to deposit the source code for the
Software into an escrow account with CUSTOMER who shall retain the source code
with its Legal Department located at One CA Plaza, Islandia, NY 11749. SELECTICA
shall include in the deposit sufficient technical specifications and supporting
documentation necessary to enable an independent, competent computer programmer
to understand, maintain, modify, and enhance the Software. SELECTICA shall make
the initial deposit of materials thereunder, no later than thirty (30) days
after CUSTOMER’s written acceptance of the Software. SELECTICA shall thereafter
promptly add to the escrow account the source code for any updates of the
Software.

CUSTOMER has the right to withdraw the source code upon the occurrence of any of
the following events: (i) any material breach by SELECTICA of its obligations
hereunder, or under the Master Services Agreement including

 

Selectica Confidential    8    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

any SOW, and the expiration of any applicable cure period; (ii) SELECTICA,
whether directly or through a successor or affiliate, ceases to be in business;
(iii) SELECTICA is the subject of (A) any bankruptcy, insolvency, or similar
proceeding, (B) any assignment by SELECTICA for the benefit of creditors,
(C) any other proceeding involving insolvency or protection of or from
creditors; or, (D) any merger, acquisition or change of control of SELECTICA.
Upon the occurrence of any such events, CUSTOMER shall have the right to utilize
such source code for purposes within the scope of use contemplated by this
Agreement, including, without limitation, the performance of maintenance and
support for the Software. If CUSTOMER elects to withdraw source code pursuant to
this section, CUSTOMER will provide SELECTICA ten (10) days advance written
notice.

 

  10. Maintenance and Support Services: Maintenance and support services will be
provided pursuant to the terms and conditions set forth in Exhibit A, attached
and incorporated herein.

[rest of page blank]

 

Selectica Confidential    9    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

Exhibit A

Maintenance and Support Policies – Ultra Support

 

1. Definitions

 

  a) “Updates” shall mean periodic patches and minor releases, as designated by
the “Z” in the release code “X.Y.Z”, designed to correct specific and/or minor
errors in the Software and have undergone only a subset of Selectica’s full
Quality Assurance and Performance Testing process needed to verify the
correction(s).

 

  b) “Upgrades” shall mean periodic scheduled releases of the Software, as
designated by the “Y” in the release code “X.Y.Z”, designed to enhance
performance, add incremental features and have undergone Selectica’s full
Quality Assurance and Performance Testing process designed to provide
commercially reasonable assurance that the Upgrade new features and bug fixes
perform according to their specifications (normally documented in a “Read Me” or
“Release Note” document in electronic or printed form).

 

  c) “Major Releases” shall mean releases that occur no more frequently than
annually of the Software, as designated by the “X” in the release code “X.Y.Z”,
designed to add major new features and/or algorithms to the Software and have
undergone Selectica’s full Quality Assurance and Performance Testing process.
Major Releases do not include separately priced new modules introduced as a
component of the Software during any release cycle nor do Major Releases include
New Products.

 

  d) “New Products” shall mean additional functionality that substantially
enhances or extends the ability of the Customer to use the Software or the New
Product for its internal business purposes. A “New Product” shall be separately
priced and packaged by Selectica and may carry a tradename different than that
of the Software or may be designated as a new generation of the Software.

 

  e) “Program Errors” shall mean one or more reproducible deviations in the
Software licensed, installed and used by Customer from the applicable
specifications shown in the Documentation.

 

2. Support and Incremental Releases to the Software

Subject to the terms and conditions of this Agreement and provided (i) Customer
is fully paid-up on all applicable Maintenance and Support and (ii) is not
otherwise in material breach of this Agreement, Customer will be entitled to
receive online support, phone support, and additional releases (Updates,
Upgrades and Major Releases) for the Software specified on the Cover Page, on a
when-and-if available basis at no additional charge to Customer. Customer’s IT
department (or equivalent department) shall establish and maintain the
organization and processes to provide Tier 1Support for the Software directly to
Users. Selectica shall provide maintenance and Support services to Customer for
program errors not resolved by Customer, Tier 2 Support or upon Customer
request, which shall be available to Customer 24 hours per day, 7 days per week,
365 days per year for severity levels 1 -4 below. Selectica Maintenance and
Support shall be provided with regard to both production and non-production
environments where Selectica software is being used by Customer. However,
Non-Production usage is not eligible for Severity 1 Maintenance and Support.
Customer shall provide Selectica with the necessary remote access to the
Software so that Selectica may, at its option, provide remote diagnostic
capability. Selectica does not assure performance of the services described
herein if such remote access is not provided when requested. Customer may
appoint up to two named technical staff to report problems or performance
deficiencies to Selectica. Customer may change the designated technical staff by
one day advance notice to Selectica.

 

Selectica Confidential    10    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

Roles and Responsibilities

 

Customer
Delivers

  

Selectica
Delivers

  

Level of Support Definition

X       Tier 1 / Level 1    Level 1 Support includes the initial response to an
End User reported incident (and any follow-up response as appropriate), initial
information gathering, entitlement and escalation to Level 2. X       Tier 1
/ Level 2    Level 2 Support includes some or all of the following: answering
software installation, configuration or usage questions; initial problem and
failure information gathering; problem isolation, identification, and/or
providing standard fixes and workarounds to known problems; escalating
unresolved problems to a Selectica Support Engineer.    X    Tier 2 / Level 3   
Level 3 Support consists of, but is not limited to, problem isolation,
identification, and replication; providing standard fixes and workarounds to
known problems; providing remedies for both new and known complex problems;
escalating unresolved problems or those requiring formal fixes to Selectica
sustaining engineering or development teams.

 

3. SUPPORT FOR PROGRAM ERRORS

3.1. As set forth in Section 4(a) herein, Selectica has provided Customer with a
telephone number and e-mail address that Customer may use to report Program
Errors. For priority 1, Customer agrees to notify Selectica via both telephone
and e-mail. Selectica will make diligent efforts to correct significant Program
Errors that Customer identifies, classifies and reports to Selectica. If
Selectica disagrees with Customer’s classification of a Program Error, the
parties will meet and resolve the classification in good faith. Customer will
provide sufficient information to enable Selectica to duplicate the Program
Error, Unless otherwise expressly or implicitly approved by Selectica, Selectica
will not be required to correct any Program Error caused by: (a) incorporation,
attachment of a feature, program, or device to the Software, or any part
thereof, Selectica; (b) any nonconformance caused by accident, transportation,
neglect, misuse, alteration, modification, or enhancement of the Software,
unless caused in whole or in part by Selectica; (c) Customer’s failure to
provide the Prerequisite Environment for the Software; (d) Customer’s use of the
Software for other than the specific purpose for which the Software is intended
under the terms of this Agreement; (e) if applicable, Customer’s use of
defective media or defective duplication of the Software; or (f) Customer’s
failure to incorporate any Maintenance Releases previously released by Selectica
which corrects such Program Error. Selectica will use diligent efforts to
communicate with Customer about the Program Error, via telephone or e-mail
within the following targeted response times,

 

Severity Criteria

  

Description

  

Initial
Response

  

Escalation

1.      Critical – Customer Production Down

 

Non-Production usage shall not receive Severity level 1 Maintenance and Support

  

•     Production System Unavailable or Unusable for Multiple Users

•     Business Operations halted or critical features not functioning

•     Users are not able to complete their daily production operations.

   1 Hour   

•     TSO Manager – 5 Minutes

•     PSO Practice Manager – 1 Minute

•     VP of PSO & VP Engineering – 1 Hour

 

Selectica Confidential    11    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

2.      High – Major Feature/Function failure

  

•     Loss of significant functionality

•     Key business operational function(s) cannot be performed on a production
system.

•     System is usable, albeit in a reduced fashion

   4 Hours   

•     TSO Manager – 15 Minutes

•     Practice Manager – 1 Hour

•     VP of PSO & VP Engineering – 8 Hours

3.      Medium – Minor Feature/Function failure

  

•     Product does not operate as designed.

•     Minor impact on usage

•     Acceptable workaround deployed

   8 Hours   

•     No Escalation

4.      Low – Minor Problem

  

•     Minor product problem (product usages, bug report, documentation etc.

   40 Hours   

•     No Escalation

Escalation Procedures

During the process of resolving a customer support ticket, the priority may be
escalated. This occurs in one of three ways:

 

  •  

Customer Request

 

  •  

Time Based

 

  •  

TSE Escalation

The following table outlines the issue update intervals:

 

Severity Criteria

  

Escalation – Problem Resolution

  

Update Interval

1.      Critical – Customer Production Down

  

TSO Manager – 4 Hours

PSO Practice Manager – 12 Hours

VP of PSO & VP Engineering – 24 Hours

   Every 2 Hours

2.      High – Major Feature/Function failure

  

TSO Manager – 24 Hours

PSO Practice Manager – 24 Hours

VP of PSO & VP Engineering – 24 Hours

   Every 24 Hours

3.      Medium – Minor Feature/Function failure

   TSO Manager – 5 Days    Weekly

4.      Low – Minor Problem

   Fix requested for upcoming releases    No Updates

3.2. Selectica will use diligent efforts to identify defective source code and
to resolve each significant Program Error by providing either a reasonable
workaround, an object code patch (or equivalent) or a specific action plan for
how Selectica will address the problem and an estimate of how long it will take
to rectify the defect.

 

Selectica Confidential    12    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

3.3. Selectica agrees to support a given revision of the Software for the
shorter of: (a) twelve (12) months from the date such revision is superseded by
the next sequential Upgrade; or (b) until such revision is superseded by two
(2) sequential Upgrades.

 

4. OTHER MAINTENANCE AND SUPPORT POLICIES

Reporting Problems and Response. Customer shall report problems: (i) via access
to Selectica’s secure website at “www.selectica.com”, (ii) by email notification
to “support@selectica.com”, or (iii) by telephone call to 1-866-512-3825.
Customer shall designate up to two (2) users who will act as Selectica’s primary
contact for reporting problems and being Selectica’s primary contact. Selectica
will provide ongoing customer support and will respond to reported problems.

Additional Maintenance and Support Fees. If it is determined that Program errors
are due solely to Customer or third party hardware or software, Selectica
reserves the right to charge Customer additional technical support fees at its
then standard rates for technical support services performed in connection with
those Program Errors for service or support provided to CA after Selectica and
CA agree that Program Errors are not due to Selectica software. Notwithstanding
the foregoing, Selectica has no obligation to perform technical support services
in connection with Program Errors resulting from hardware or software not
supplied by Selectica.

Reinstatement of Maintenance and Support. If Maintenance and Support lapses for
a period less than six (6) months from the renewal date, reinstatement of lapsed
Maintenance and Support is subject to payment of the previously contracted
rates. If Maintenance and Support lapses for a period greater than six
(6) months from the renewal date, reinstatement of lapsed Maintenance and
Support is subject to payment of the previously contracted rates plus 10%.
However, fees for the annual term following reinstatement shall revert to the
previously contracted rate. Any reinstatement of Maintenance and Support is
contingent upon Customer upgrading the software to the most current release. If
professional services are required to upgrade the software, Selectica and
Customer shall execute a mutually agreeable statement of work to effectuate the
upgrade.

Renewal of Maintenance and Support:. Selectica shall notify CUSTOMER on or
before sixty (60) says prior to the expiration of each annual term and CUSTOMER
shall elect whether to renew Maintenance and Support. In the event that CUSTOMER
fails to notify Selectica, the Maintenance and Support shall automatically renew
for an annual period subject to termination as set forth in this Agreement.
Renewal of Maintenance and Support shall be for an annual term at the same rate
set forth in the Master License Agreement. During the first five (5) annual
terms, Selectica may not increase the rates for Maintenance and Support without
the express written consent of Customer.

 

5. INVOICING AND PAYMENT

Maintenance will be invoiced annually in advance per the terms of the Master
License Agreement.

 

6. ADDITIONAL ESCALATION TERMS

 

1. Upon request but no more than monthly, Selectica agrees to provide Customer
with historical incident related statistics to facilitate staffing and impact
assessment. This includes, but is not necessarily limited to incident
categories, resolution criteria, volumes of incidents against distributed
licenses, and other factors that may help Customer understand and plan for
delivery of technical support.

 

2. Upon request but no more than monthly, Selectica agrees to make all
reasonable attempts to provide Customer with relative historical incident data
to support the development of end user self-service including, raw knowledge,
knowledge utilization statistics, and access to online knowledge.

 

3. Selectica agrees to provide and maintain within its reasonable commercial
efforts, a Selectica Customer Support advocate within the Selectica Customer
Support organization to represent the Customer management team to Selectica
Customer Support on issues outside of normal Selectica Software support
activities.

 

Selectica Confidential    13    Final 2 12 09



--------------------------------------------------------------------------------

LOGO [g42948exa_header.jpg]

 

4. Selectica agrees to notify in writing, and in advance of one year, intentions
to discontinue support for any currently supported Selectica Software licensed
to Customer.

 

5. Upon request but no more than monthly, Customer and Selectica agree to make
any and all reasonable attempts to share or communicate, incident or problem
resolution related information that will support future enhancements to the
Selectica Software set-up, installation, configuration, help files or make other
such reasonable enhancements to support related end user self-service
infrastructure, to reduce incident volumes to both Customer and Selectica
through the mutual improvement of the end user experience.

 

6. Customer and the Selectica Customer Support advocate agree to conduct, upon
the reasonable request of either party, quarterly reviews of the overall
effectiveness of the Selectica Customer Support relationship, identify areas for
improvement and identify potential training requirements. This includes a review
of performance statistics for relevant areas of the relationship provided by a
Selectica Customer Support Senior Manager from Customer and Selectica. All
available metrics should be used to evaluate the effectiveness of the support
relationship including, but not necessarily limited to:

 

  •  

incident volumes

 

  •  

incident telephony (ACD or Other) statistics

 

  •  

Resolution criteria

 

  •  

Escalation details

 

  •  

incident or problem details

 

7. Customer and Selectica will redact any confidential customer information with
regard to data sharing obligations set forth herein.

 

Selectica Confidential    14    Final 2 12 09